Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered July 14, 1988, convicting him of robbery in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that while the People’s evidence may be sufficient to prove larceny, it was legally insufficient to prove the use or threat of immediate physical force required to support his conviction for robbery (Penal Law § 160.00). However, as the defendant failed to raise a specific objection on this ground in his motion for a trial order of dismissal, the issue is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Colavito, 70 NY2d 996; People v Lyons, 154 AD2d 715). In any event, viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620, *354621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contention that the sentence imposed was harsh and excessive, and find it to be without merit (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Brown, Kunzeman and Rosenblatt, JJ., concur.